Citation Nr: 0531192	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss, prior to May 7, 2001.

2.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss from May 7, 2001 to July 
28, 2003, on appeal from an original rating decision.

3.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss from July 29, 2003, on 
appeal from an original rating decision.

4.  Entitlement to service connection for a balance disorder.

5.  Entitlement to service connection for a left ear 
perilymph fistula.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for discharge and 
bleeding from the left ear, claimed as secondary to service-
connected bilateral hearing loss.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, claimed 
as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1971.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a November 1999 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  At that time, only the hearing loss in 
the veteran's left ear was service-connected.  However, in an 
April 2005 rating decision, service-connection was granted 
for the veteran's right ear hearing loss; therefore, the 
issues have been re-phased to more accurately reflect the 
procedural posture of this case.

The issues of entitlement to service connection for a balance 
disorder; entitlement to service connection for a left ear 
perilymph fistula; whether new and material evidence has been 
received to reopen a claim for service connection for 
discharge and bleeding from the left ear, claimed as 
secondary to service-connected bilateral hearing loss; and 
whether new and material evidence has been received to reopen 
a claim for service connection for headaches, claimed as 
secondary to service-connected bilateral hearing loss, will 
be addressed in the REMAND portion of this document.  This 
part of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to May 7, 2001, the veteran's bilateral hearing 
loss was manifested by no worse than Level "II" hearing for 
the right ear and by no worse than Level "XI" hearing for 
the left ear; exceptional or unusual circumstances warranting 
extraschedular consideration are not shown.

4.  From May 7, 2001 to July 28, 2003, the veteran's 
bilateral hearing loss was manifested by no worse than Level 
"III" hearing for the right ear and by no worse than Level 
"XI" hearing for the left ear; exceptional or unusual 
circumstances warranting extraschedular consideration are not 
shown.

5.  From July 29, 2003, the veteran's bilateral hearing loss 
has been manifested by no worse than Level "IV" hearing for 
the right ear and by no worse than Level "XI" hearing for 
the left ear; exceptional or unusual circumstances warranting 
extraschedular consideration are not shown.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for service-connected bilateral hearing loss have not 
been met at any time prior to May 7, 2001.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86, 4.87, Diagnostic Code 6100, Tables VI, VII 
(2005).

2.  The criteria for a disability rating greater than 20 
percent for service-connected bilateral hearing loss have not 
been met at any time from May 7, 2001 to July 28, 2003.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100, Tables VI, VII 
(2005).

3.  The criteria for a disability rating greater than 30 
percent for service-connected bilateral hearing loss have not 
been met at any time from July 29, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100, 
Tables VI, VII (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a November 1999 rating 
decision, the veteran's January 1999 claim for an increased 
disability rating was denied.  Only after the January 1999 
rating action was promulgated did VA, on March 17, 2004, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
See  38 C.F.R. § 3.159(b) (2005).  Similar notice was 
provided to the veteran on November 15, 2004, regarding his 
claim of service connection for right ear hearing loss that 
was later granted, and on June 21, 2005, regarding 
entitlement to higher ratings for bilateral hearing loss.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at those times, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, 
Supplemental Statements of the Case (SSOCs), re-adjudicating 
the veteran's claim, were provided to the veteran.  These 
actions essentially cured the error in the timing of the 
notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in August 1999, May 2002 (including October 2002 
addendum), and March 2004 to evaluate the severity of his 
service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  
Also, VA's efforts have complied with the instructions 
contained in the June 2001 and March 2004 Remands from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.
Analysis

In his statement of January 2005, the veteran indicates that 
he seeks only a 30 percent rating for his left ear hearing 
loss from December 6, 2002.  The Board has reviewed all of 
the evidence in the veteran's claims folder, which includes, 
but is not limited to:  contentions by the veteran and his 
representative, testimony provided by the veteran and his 
spouse at hearings before the Board in April 2001 and 
September 2003, private medical records dated from December 
1997 to August 2005, records of VA treatment of the veteran 
from March 1998 to March 2000, and the reports of VA 
examinations of the veteran in August 1999, May 2002, and 
March 2004.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show for his claim.

Although this claim began as a claim for an increased rating 
for the veteran's left ear hearing loss, the veteran was 
subsequently granted service connection for his right ear 
hearing loss.  Thus, the Board has rephrased the issues on 
appeal as disagreement with ratings from the original grant 
of service connection.  In a May 2005 Supplemental Statement 
of the Case (SSOC) provided to the veteran and his 
representative, the RO evaluated all the evidence of record 
in determining the proper evaluation for the veteran's 
service-connected bilateral hearing loss.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, since 
the effective date of the grant of service connection, the 
veteran has been assigned higher disability ratings when the 
evidence has shown that a higher ratings was warranted for a 
segment of the time under review on appeal.  The veteran has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) (2005).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85(b), (e) Diagnostic 
Code 6100; Table VI, Table VII (2005).  Tables VI and VII are 
reproduced below.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR




a.  Prior to May 7, 2001
The veteran was examined by VA in August 1999.  The report 
shows that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
35
65
LEFT
95
90
85
85
90

The puretone threshold average for the right ear is 41.  The 
puretone threshold average for the left ear is 88.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of zero in the left ear.

Do these findings warrant more than a 10 percent evaluation 
for bilateral hearing loss prior to May 7, 2001?  The answer 
is no because the mechanical application of the above results 
compels a numeric designation of II in the right ear and XI 
in the left ear; under Table VII (38 C.F.R. § 4.85), the 
designation of II in the right ear and XI in the left ear 
requires the assignment of a 10 percent evaluation under 
Diagnostic Code 6100.

The findings regarding the veteran's hearing loss do not 
indicate an evaluation greater than 10 percent under Table 
VII of 38 C.F.R. § 4.85 for the period prior to May 7, 2001


b.  From May 7, 2001 to July 28, 2003
The veteran was examined by VA in May 2002.  The report shows 
that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
40
75
LEFT
105
100
105
100
105

The puretone threshold average for the right ear is 46.  The 
puretone threshold average for the left ear is 103.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of zero in the left ear.

Do these findings warrant more than a 20 percent evaluation 
for bilateral hearing loss from May 7, 2001 to July 28, 2003?  
The answer is no because the mechanical application of the 
above results compels a numeric designation of III in the 
right ear and XI in the left ear; under Table VII (38 C.F.R. 
§ 4.85), the designation of III in the right ear and XI in 
the left ear requires the assignment of a 20 percent 
evaluation under Diagnostic Code 6100.

The findings regarding the veteran's hearing loss do not 
indicate an evaluation greater than 20 percent under Table 
VII of 38 C.F.R. § 4.85 for the period from May 7, 2001 to 
July 28, 2003.


c.  From July 29, 2003
The veteran was examined by VA in March 2004 after receipt of 
information from Dr. Schwaber showing that the veteran 
hearing loss was markedly worse than it had been in July 
2002.  The report shows that he exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
35
65
LEFT
105+
105
100
95
95

The puretone threshold average for the right ear is 41.  The 
puretone threshold average for the left ear is 99.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and of zero in the left ear.

Do these findings warrant more than a 30 percent evaluation 
for bilateral hearing loss from July 29, 2003?  The answer is 
no because the mechanical application of the above results 
compels a numeric designation of IV in the right ear and XI 
in the left ear; under Table VII (38 C.F.R. § 4.85), the 
designation of IV in the right ear and XI in the left ear 
requires the assignment of a 30 percent evaluation under 
Diagnostic Code 6100.

The findings regarding the veteran's hearing loss do not 
indicate an evaluation greater than 30 percent under Table 
VII of 38 C.F.R. § 4.85.

d.  Amendment of the rating criteria
The veteran filed his claim in January 1999.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998), 
including the rating criteria for evaluating a hearing loss 
disorder.  This amendment was effective June 10, 1999.  See 
64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  The law 
requires that for any date prior to June 10, 1999, the Board 
cannot apply the revised regulations.

The RO considered the old regulations in the November 1999 
rating decision and the new regulations in a May 2005 SSOC.  
Therefore, the veteran and his representative were given 
notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384.

The old and new regulations for evaluating a hearing loss 
disorder are, in most respects, identical.  See 64 Fed. Reg. 
25202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test and indicating that there was no proposed change in this 
method of evaluation).  In this case, neither set of rating 
criteria is more favorable to the veteran's claim because the 
results are identical under both the old criteria and the 
amended criteria.  The amended regulations did incorporate 
some explanatory comments concerning VA's method of 
evaluating a hearing loss disorder.

Two provisions exist for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  First, if puretone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 38 C.F.R. 
§ 4.86(a) (2005).  This provision is inapplicable to the 
veteran's bilateral hearing loss.  The veteran's left ear is 
already evaluated as a numeric designation of XI, which is 
the highest available under either table.  The veteran's 
puretone thresholds are 55 decibels or more in only the 4000 
Hertz frequency in his right ear.

Second, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2005).  
This provision is inapplicable to the veteran's bilateral 
hearing loss.  The veteran's puretone threshold for his left 
ear is greater than 30 decibels in the frequency of 1000 
Hertz.  The veteran's puretone threshold for his right ear is 
less than 70 decibels in the frequency of 2000 Hertz.

The veteran's claim that he should receive higher ratings for 
his bilateral hearing loss is acknowledged.  In similar 
cases, the Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 349.

The Board finds the results of specific testing conducted by 
a skilled individual to be more probative than the lay 
opinion of the veteran.  The clinical findings fall directly 
within the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. §§ 4.85 Diagnostic Code 6100 (2005).  
The clinical findings do not fall within exceptional patterns 
of hearing impairment as defined by regulation.

The Board also notes that the veteran submitted private 
audiological records in this case; however, the Board has not 
used these reports in evaluating the veteran's level of 
hearing loss for rating purposes.  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a) 
(2005).  There is no indication that the private hearing 
evaluations included a controlled speech discrimination test.  
Therefore, the Board finds that these audiograms would not be 
suitable for determining the current level for the veteran's 
service- connected bilateral hearing loss disability.  
Further, the Board notes that most of the private hearing 
evaluations are simply uninterpreted audiograms, which the 
Board is not competent to consider as evidence.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Finally, 
the Board notes that in a May 2004 letter, the private 
physician relied on the most recent VA examination and did 
not assert that the results of that examination are 
inconsistent with his own examination and treatment of the 
veteran.

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claims for higher disability ratings 
for his bilateral hearing loss.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board finds the matter 
is appropriately addressed by the assigned schedular ratings.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence in this case is 
not in relative equipoise, and the claims for higher ratings 
must be denied.


ORDER

Entitlement to a disability rating greater than 10 percent 
for bilateral hearing loss, at any time prior to May 7, 2001, 
is denied.

Entitlement to a disability rating greater than 20 percent 
for bilateral hearing loss, from May 7, 2001 to July 28, 
2003, is denied.

Entitlement to a disability rating greater than 30 percent 
for bilateral hearing loss, from July 29, 2003, is denied.


REMAND

A remand is required in order to accord due process regarding 
the issues of entitlement to service connection for a balance 
disorder; entitlement to service connection for a left ear 
perilymph fistula; whether new and material evidence has been 
received to reopen a claim for service connection for 
discharge and bleeding from the left ear, claimed as 
secondary to service-connected bilateral hearing loss; and 
whether new and material evidence has been received to reopen 
a claim for service connection for headaches, claimed as 
secondary to service-connected bilateral hearing loss

In an April 2005 decision review officer decision, the 
veteran's claims regarding these issues were denied.  In May 
2005 the veteran filed a Notice of Disagreement with the 
denial of these claims.  Because no Statement of the Case 
(SOC) has been provided regarding these issues, the veteran 
has not had an opportunity to perfect an appeal.  In a case 
in which a claimant has expressed timely disagreement in 
writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue a statement of the case.  
The Board must remand these issues to the RO for that 
purpose.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

Furnish a statement of the case (SOC) 
regarding the issues of entitlement to 
service connection for a balance 
disorder; entitlement to service 
connection for a left ear perilymph 
fistula; whether new and material 
evidence has been received to reopen a 
claim for service connection for 
discharge and bleeding from the left ear, 
claimed as secondary to service-connected 
bilateral hearing loss; and whether new 
and material evidence has been received 
to reopen a claim for service connection 
for headaches, claimed as secondary to 
service-connected bilateral hearing loss, 
to the veteran and his representative and 
give them the opportunity to respond 
thereto.

If any of the claims remains denied, 
notify the veteran and his representative 
of the time limit within which an 
adequate substantive appeal must be filed 
and of the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim(s) should then be 
returned to the Board for further review, 
as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


